DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-11 and 21-24 have been examined.
	Claims 12-20 have been cancelled.
	All other claims have been cancelled.

	Both new prior arts, taken individually, discloses the invention.  Applicant is invited to read in detail both cited prior art, Goldberg and Lvey.
The claims' limitations are replete with non-functional descriptive materials that do not have patentable weight. 
Although, the prior art disclose these non-functional descriptive materials, applicant is reminded that nonfunctional descriptive material cannot render non-obvious an invention that would have otherwise been obvious. For example, the following claims are not patentably different and one can be used to reject the other: 
1. A method comprising:
storing in a computerized database advertisements for a real estate investment trust;
retrieving said advertisements from said database; and

2. A method comprising:
storing in a computerized database advertisements for motorcycles;
retrieving said advertisement from said database; and
displaying said advertisements on a display.
2112 [R-3] Requirements of Rejection Based on Inherency; Burden of Proof 
The express, implicit, and inherent disclosures of a prior art reference may berelied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherentteaching of a prior art reference, a question of fact, arises both in the context ofanticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784(Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosurein one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769,775 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	The meets and bounds of the invention and the novelty of the invention is unclear to a person of ordinary skill in the art.  Both of the new prior art explicitly discloses a second pick up location.  From the applicant arguments, it seems that the applicant is arguing that a second pick up location is novel.  Is having a second pickup location for an autonomous vehicle to go to the novelty of this invention?  Having multiple pickup locations for an autonomous vehicle to be directed to is very well known and inherent in the art.  Nevertheless, both prior arts explicitly disclose having more than one pickup location and updating the pickup location to direct the autonomous vehicle to go to.
	The reason why a second pickup location is generated/updated does not get patentable weight.  There could be a myriad of reasons, such as a user has changed their location (disclosed by the prior arts), there being more than one users/things to pick up at more than one location.  The myriad of reasons for generating/updating a second pickup location falls under non-functional descriptive materials.  The limitations of at least claims 4, 6, 7, 21 and 24 disclose reasons as to why there is a new pickup location.  As long as the prior art discloses generating/updating new pickup locations for the vehicle to be directed to, the reasons as to why the user is in a new location, or a package is in a new location does not get patentable weight.

	This invention is very broad and well known to a person of ordinary skill in the art.
	The indefiniteness continues to several of the dependent claims.  E.g, claim 22 states: “wherein transmitting the update to the pickup instruction is based upon determining, based upon the optimization, that the second pickup location would result in a faster travel time from the updated location of the user to the trip destination than the first pickup location”, does this mean that the vehicle never goes to the first pickup location?  Claim 1 explicitly states that the vehicle goes to the first pickup location and now this new independent claim seems to suggest that the vehicle is going to go straight to the second pickup location and skip the first pickup location.  The vehicle has to go the first pickup location.
	The novelty, meets and bounds of the invention are unclear.  The applicant is invited to explicitly point out the novelty of the invention.  Having/generating more than one pickup location for whatever reason, is not novel and is very obvious to a person of ordinary skill in the art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-11 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Goldberg et al USPAP 2018/0267536.
	As per claims 1 and 24, Goldberg discloses computing system comprising:
a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving a trip request from a client computing device in communication with the computing system, the trip request comprising data indicative of a trip origin and a trip destination;
Goldberg discloses via figure 3:

    PNG
    media_image1.png
    980
    657
    media_image1.png
    Greyscale


Goldberg discloses via p4:
[0004] Embodiments of the present invention disclose a method, computer program product, and system for directing movements of an autonomous vehicle. A vehicle operator exiting a vehicle is detected. A plurality of metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least The autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, the modified route includes one or more of an updated pickup location and updated pickup time, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location based on the modified route.

	As per claim 2, Goldberg discloses wherein the transmitting the update to the pickup instruction is based upon determining that one of the user or the AV will reach the first pickup location a threshold amount of time before the other of the user or the AV (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p27:
[0027] Vehicle pickup application 111 calculates the pickup time and pickup location, in step 210. In various embodiments, the pickup time and location may be calculated based on social media and/or GPS data collection as described above in relation to data collector module 112. Vehicle pickup application 111 calculates, based on the location and length of the concert, the time and location the user will need to be picked up by the autonomous vehicle. This calculated pickup location and time is based on the available data collected by data collector module 112. In various embodiments, data collector module 112 may receive social media metadata from client device 120 via server 110 associated with a future event to be attended by the vehicle operator. The future event may indicate the potential location of the vehicle operator at a future time. For example, a hashtag or social media post indicating the vehicle operator is attending a concert the next day may be received by vehicle pickup application 111. Vehicle pickup application 111 may calculate a potential need for an autonomous vehicle at the future time and direct an autonomous vehicle to a default location within a geographical threshold of the future event to anticipate the potential need.

	As per claim 3, Goldberg discloses wherein the transmitting the update to the pickup instruction is based upon determining that the second pickup location will result in a faster travel time of the user to the trip destination (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further Goldberg discloses via the abstract:
	Embodiments of the present invention disclose a method, computer program product, and system for directing movements of an autonomous vehicle. A vehicle operator exiting a vehicle is detected. A plurality of metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least a default location of the autonomous vehicle. The autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location.

	As per claim 4, Goldberg discloses wherein the update of the location is an
update of the location of the user of the client computing device, and wherein the transmitting the update to the pickup instruction is based upon determining that the user has deviated from the route plan (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, whenever the user deviated from the plan the metadata in Goldberg changes to direct the vehicle to the updated pickup location, Goldberg discloses via p12:
	[0012] In various embodiments, the received metadata may update, or change, over time and a new route may be generated based on updated metadata. The autonomous vehicle may be redirected one or more times based on changes detected by the dynamic monitoring of the received metadata. In various embodiments, metadata may be location data based on a GPS, call logs, pictorial data, video data, and audio data. Metadata may also include social media metadata associated with the vehicle operator. The vehicle operator may communicate social media login information to allow for datamining. Datamining may 

	As per claim 5, Goldberg discloses wherein the determining that the user has deviated from the route plan comprises determining that the user has exited the AV prior to the AV reaching a dropoff location (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, again, Goldberg’s metadata would show if the user has exited the AV.

	As per claim 6, Goldberg discloses wherein the updated location is an updated location of the user, and wherein determining that the user has deviated from the route plan comprises determining that the updated location of the user is greater than a threshold distance from any location along the route plan (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, the metadata of Goldberg discloses any change to the route plan as discussed above and Goldberg further discloses via p34:
	[0034] Vehicle pickup application 111 determines the calculated pickup time for a calculated pickup location is outside a threshold, in decision step 240 “YES” branch. Vehicle pickup application 111 may communicate with other autonomous vehicles connected to the system in order to determine if another autonomous vehicle can reach the pickup location at the pickup time given the determined travel time for the first autonomous vehicle will not allow the first autonomous vehicle to reach the pickup location within a threshold of the pickup time. In various embodiments, the threshold may be predetermined by the vehicle operator. For example, the vehicle operator may indicate that there is a desire not to wait longer than 10 minutes for a pickup. In various embodiments, the threshold may be determined by social media metadata, for example, social media posts indicating frustration or dissatisfaction with the autonomous vehicle or the experienced wait time. For example, if the vehicle operator posts “#late” on social media, vehicle pickup application 111 may determine the current autonomous vehicle's route time is outside a threshold and a new autonomous vehicle is needed.

	As per claim 7, Goldberg discloses wherein the updated location is an updated location of the user, and wherein determining that the user has deviated from the route plan is based upon a time taken for the user to reach the updated location (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p34:
	[0034] Vehicle pickup application 111 determines the calculated pickup time for a calculated pickup location is outside a threshold, in decision step 240 “YES” branch. Vehicle pickup application 111 may communicate with other autonomous vehicles connected to the system in order to determine if another autonomous vehicle can reach the pickup location at the pickup time given the determined travel time for the first autonomous vehicle will not allow the first autonomous vehicle to reach the pickup location within a threshold of the pickup time. In various embodiments, the threshold may be predetermined by the vehicle operator. For example, the vehicle operator may indicate that there is a desire not to wait longer than 10 minutes for a pickup. In various embodiments, the threshold may be determined by social media metadata, for example, social media posts indicating frustration or dissatisfaction with the autonomous vehicle or the experienced wait time. For example, if the vehicle operator posts “#late” on social media, vehicle pickup application 111 may determine the current autonomous vehicle's route time is outside a threshold and a new autonomous vehicle is needed.

	As per claim 8, Goldberg discloses wherein the client computing device is a
mobile computing device (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p15:
[0015] Distributed data processing environment 100 includes server 110, client 120, and autonomous vehicle system 130, all interconnected over network 140. Server 110, client device 120, and autonomous vehicle system 130 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a smart phone, or any programmable electronic device capable of communicating, for 120, via network 140 and with various components and devices within the distributed data processing environment 100.

	As per claim 9, Goldberg discloses wherein the multiple transportation
modalities further include at least one of a train, a bus, or a personal transportation device (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.

	As per claim 10, Goldberg discloses the multiple transportation modalities
including a train or a bus, and wherein the transmitting the update to the pickup instruction is based upon determining that the user has disembarked the train or the bus at a location other than a location indicated in the multiple-modality route plan (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.

	As per claim 11, Goldberg discloses wherein the first pickup location is a first
terminus in the route plan between a first transportation modality and the AV (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p4:
metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least a default location of the autonomous vehicle. The autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, the modified route includes one or more of an updated pickup location and updated pickup time, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location based on the modified route.

	As per claim 21, Goldberg discloses wherein the update of the location of at least one of the user of the client computing device or the AV comprises an update of the location of the user, the acts further comprising: determining, based upon the update of the location of the user, that the user has deviated from the route plan, wherein the update to the pickup instruction is configured such that the second pickup location is based upon the update of the location of the user (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of 
	[0012] In various embodiments, the received metadata may update, or change, over time and a new route may be generated based on updated metadata. The autonomous vehicle may be redirected one or more times based on changes detected by the dynamic monitoring of the received metadata. In various embodiments, metadata may be location data based on a GPS, call logs, pictorial data, video data, and audio data. Metadata may also include social media metadata associated with the vehicle operator. The vehicle operator may communicate social media login information to allow for datamining. Datamining may extract relevant data associated with locations or travel plans the vehicle operator is currently engaged in, will be going, or has visited in the past, for example, names, business names, hashtags, hyperlinks, user tags, and the like.

	As per claim 22, Goldberg discloses
22. (New) The computing system of claim 1, the acts further comprising:
performing an optimization over the routing information based upon the update of the
location of the user and the trip destination; and wherein transmitting the update to the pickup instruction is based upon determining, based upon the optimization, that the second pickup location would result in a faster travel time from the updated location of the user to the trip destination than the first pickup location (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does 
	[0034] Vehicle pickup application 111 determines the calculated pickup time for a calculated pickup location is outside a threshold, in decision step 240 “YES” branch. Vehicle pickup application 111 may communicate with other autonomous vehicles connected to the system in order to determine if another autonomous vehicle can reach the pickup location at the pickup time given the determined travel time for the first autonomous vehicle will not allow the first autonomous vehicle to reach the pickup location within a threshold of the pickup time. In various embodiments, the threshold may be predetermined by the vehicle operator. For example, the vehicle operator may indicate that there is a desire not to wait longer than 10 minutes for a pickup. In various embodiments, the threshold may be determined by social media metadata, for example, social media posts indicating frustration or dissatisfaction with the autonomous vehicle or the experienced wait time. For example, if the vehicle operator posts “#late” on social media, vehicle pickup application 111 may determine the current autonomous vehicle's route time is outside a threshold and a new autonomous vehicle is needed.


	As per claim 23, Goldberg discloses wherein the first terminus is an endpoint of a first leg of the route plan corresponding to the first transportation modality, wherein the pickup instruction is configured to cause the AV to navigate to the first terminus prior to an expected arrival time of the user of the client computing device at the first terminus 

    PNG
    media_image1.png
    980
    657
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al USPAP 2018/0267536, and further in view of Levy et al., USPAP 2019/0137290.
As per claims 1 and 24, Goldberg discloses computing system comprising:
a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising:
receiving a trip request from a client computing device in communication with the computing system, the trip request comprising data indicative of a trip origin and a trip destination;
Goldberg discloses via figure 3:

    PNG
    media_image1.png
    980
    657
    media_image1.png
    Greyscale


Goldberg discloses via p4:
[0004] Embodiments of the present invention disclose a method, computer program product, and system for directing movements of an autonomous vehicle. A vehicle operator exiting a vehicle is detected. A plurality of metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least The autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, the modified route includes one or more of an updated pickup location and updated pickup time, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location based on the modified route.

Goldberg discloses all the limitations of the invention, however, arguendo, if Goldberg is or might be interpreted such that it might not explicitly disclose pickup instructions, then Levy discloses multiple pickup instructions (p’s 121, 118, 115; claim 16; p116; ab; figures 4, 3, 2, 1).  If this interpretation is taken, then it would have been obvious to modify Goldberg to include pickup instructions such as that taught by Levy in order to specify a second pickup location—from a second user, the remote computer system can dispatch the autonomous vehicle to the second pickup location to collect the second user; and the autonomous vehicle can autonomously navigate to the second pickup location (Levy, p121).
Further, Levy discloses via figures 2 and 4:

    PNG
    media_image2.png
    908
    652
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    942
    687
    media_image3.png
    Greyscale


[0027] Vehicle pickup application 111 calculates the pickup time and pickup location, in step 210. In various embodiments, the pickup time and location may be calculated based on social media and/or GPS data collection as described above in relation to data collector module 112. Vehicle pickup application 111 calculates, based on the location and length of the concert, the time and location the user will need to be picked up by the autonomous vehicle. This calculated pickup location and time is based on the available data collected by data collector module 112. In various embodiments, data collector module 112 may receive social media metadata from client device 120 via server 110 associated with a future event to be attended by the vehicle operator. The future event may indicate the potential location of the vehicle operator at a future time. For example, a hashtag or social media post indicating the vehicle operator is attending a concert the next day may be received by vehicle pickup application 111. Vehicle pickup application 111 may calculate a potential need for an autonomous vehicle at the future time and direct an autonomous vehicle to a default location within a geographical threshold of the future event to anticipate the potential need.


	Embodiments of the present invention disclose a method, computer program product, and system for directing movements of an autonomous vehicle. A vehicle operator exiting a vehicle is detected. A plurality of metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least a default location of the autonomous vehicle. The autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location.

	As per claim 4, Goldberg discloses wherein the update of the location is an
update of the location of the user of the client computing device, and wherein the transmitting the update to the pickup instruction is based upon determining that the user has deviated from the route plan (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 
	[0012] In various embodiments, the received metadata may update, or change, over time and a new route may be generated based on updated metadata. The autonomous vehicle may be redirected one or more times based on changes detected by the dynamic monitoring of the received metadata. In various embodiments, metadata may be location data based on a GPS, call logs, pictorial data, video data, and audio data. Metadata may also include social media metadata associated with the vehicle operator. The vehicle operator may communicate social media login information to allow for datamining. Datamining may extract relevant data associated with locations or travel plans the vehicle operator is currently engaged in, will be going, or has visited in the past, for example, names, business names, hashtags, hyperlinks, user tags, and the like.

	As per claim 5, Goldberg discloses wherein the determining that the user has deviated from the route plan comprises determining that the user has exited the AV prior to the AV reaching a dropoff location (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the 

	As per claim 6, Goldberg discloses wherein the updated location is an updated location of the user, and wherein determining that the user has deviated from the route plan comprises determining that the updated location of the user is greater than a threshold distance from any location along the route plan (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, the metadata of Goldberg discloses any change to the route plan as discussed above and Goldberg further discloses via p34:
	[0034] Vehicle pickup application 111 determines the calculated pickup time for a calculated pickup location is outside a threshold, in decision step 240 “YES” branch. Vehicle pickup application 111 may communicate with other autonomous vehicles connected to the system in order to determine if another autonomous vehicle can reach the pickup location at the pickup time given the determined travel time for the first autonomous vehicle will not allow the first autonomous vehicle to reach the pickup location within a threshold of the pickup time. In various embodiments, the threshold may be predetermined by the vehicle operator. For example, the vehicle operator may indicate that there is a desire not to wait longer than 10 minutes for a pickup. In various embodiments, the threshold may be determined by social media metadata, for example, social media posts indicating frustration or dissatisfaction 111 may determine the current autonomous vehicle's route time is outside a threshold and a new autonomous vehicle is needed.

	As per claim 7, Goldberg discloses wherein the updated location is an updated location of the user, and wherein determining that the user has deviated from the route plan is based upon a time taken for the user to reach the updated location (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p34:
	[0034] Vehicle pickup application 111 determines the calculated pickup time for a calculated pickup location is outside a threshold, in decision step 240 “YES” branch. Vehicle pickup application 111 may communicate with other autonomous vehicles connected to the system in order to determine if another autonomous vehicle can reach the pickup location at the pickup time given the determined travel time for the first autonomous vehicle will not allow the first autonomous vehicle to reach the pickup location within a threshold of the pickup time. In various embodiments, the threshold may be predetermined by the vehicle operator. For example, the vehicle operator may indicate that there is a desire not to wait longer than 10 minutes for a pickup. In various embodiments, the threshold may be determined by social media metadata, for example, social media posts indicating frustration or dissatisfaction with the autonomous vehicle time. For example, if the vehicle operator posts “#late” on social media, vehicle pickup application 111 may determine the current autonomous vehicle's route time is outside a threshold and a new autonomous vehicle is needed.

	As per claim 8, Goldberg discloses wherein the client computing device is a
mobile computing device (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p15:
[0015] Distributed data processing environment 100 includes server 110, client 120, and autonomous vehicle system 130, all interconnected over network 140. Server 110, client device 120, and autonomous vehicle system 130 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a smart phone, or any programmable electronic device capable of communicating, for example, with client device 120, via network 140 and with various components and devices within the distributed data processing environment 100.

	As per claim 9, Goldberg discloses wherein the multiple transportation
modalities further include at least one of a train, a bus, or a personal transportation device (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.


including a train or a bus, and wherein the transmitting the update to the pickup instruction is based upon determining that the user has disembarked the train or the bus at a location other than a location indicated in the multiple-modality route plan (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein.

	As per claim 11, Goldberg discloses wherein the first pickup location is a first
terminus in the route plan between a first transportation modality and the AV (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p4:
[0004] Embodiments of the present invention disclose a method, computer program product, and system for directing movements of an autonomous vehicle. A vehicle operator exiting a vehicle is detected. A plurality of metadata is received wherein the plurality of metadata includes at least location data of a user and a timestamp. A pickup time and pickup location is identified based on received metadata. A route to the pickup location is generated based on at least a default location of the autonomous vehicle. The autonomous vehicle is directed to travel to the identified location such that the autonomous vehicle is arriving at the identified pickup time. Updates to the pickup location and pickup time are determined by dynamically monitoring received metadata. A modified route is generated, the modified route includes one or more of an updated pickup location and updated pickup time, in response determining updates in one or more of the pickup location and pickup time and the autonomous vehicle is redirected to the updated pickup location based on the modified route.

	As per claim 21, Goldberg discloses wherein the update of the location of at least one of the user of the client computing device or the AV comprises an update of the location of the user, the acts further comprising: determining, based upon the update of the location of the user, that the user has deviated from the route plan, wherein the update to the pickup instruction is configured such that the second pickup location is based upon the update of the location of the user (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, whenever the user deviated from the plan the metadata in Goldberg changes to direct the vehicle to the updated pickup location, Goldberg discloses via p12:
	[0012] In various embodiments, the received metadata may update, or change, over time and a new route may be generated based on updated metadata. The autonomous vehicle may be redirected one or more times based on changes detected by the dynamic monitoring of the received metadata. In various embodiments, metadata may be location data based on a GPS, call logs, pictorial data, video data, and audio data. Metadata may also include social media metadata associated with the vehicle operator. The vehicle operator may communicate social media login information to allow for datamining. Datamining may extract relevant data associated with locations or travel plans the vehicle operator is currently engaged in, will be going, or has visited in the past, for example, names, business names, hashtags, hyperlinks, user tags, and the like.

	As per claim 22, Goldberg discloses
22. (New) The computing system of claim 1, the acts further comprising:
performing an optimization over the routing information based upon the update of the
location of the user and the trip destination; and wherein transmitting the update to the pickup instruction is based upon determining, based upon the optimization, that the second pickup location would result in a faster travel time from the updated location of the user to the trip destination than the first pickup location (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via p34:
	[0034] Vehicle pickup application 111 determines the calculated pickup time for a calculated pickup location is outside a threshold, in decision step 240 “YES” branch. Vehicle pickup application 111 may communicate with other autonomous vehicles connected to the system in order to determine if another autonomous vehicle can reach the pickup location at the pickup time given the determined travel time for the first autonomous vehicle will not allow the first autonomous vehicle to reach the pickup location within a threshold of the pickup time. In various embodiments, the threshold may be predetermined by the vehicle operator. For example, the vehicle operator may indicate that there is a desire not to wait longer than 10 minutes for a pickup. In various embodiments, the threshold may be determined by social media metadata, for example, social media posts indicating frustration or dissatisfaction with the autonomous vehicle or the experienced wait time. For example, if the vehicle operator posts “#late” on social media, vehicle pickup application 111 may determine the current autonomous vehicle's route time is outside a threshold and a new autonomous vehicle is needed.


	As per claim 23, Goldberg discloses wherein the first terminus is an endpoint of a first leg of the route plan corresponding to the first transportation modality, wherein the pickup instruction is configured to cause the AV to navigate to the first terminus prior to an expected arrival time of the user of the client computing device at the first terminus by way of the first transportation modality (p4; ab; claim1; figure3; p’s 12, 44, 29, 32, 42, 11(metadata, includes the pickup location which can and does change), p’s 27-41; figure 2) as per the discussion above and the rejection of corresponding parts of the claims above incorporated herein and further, Goldberg discloses via figure 3:

    PNG
    media_image1.png
    980
    657
    media_image1.png
    Greyscale









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siegel et al. (U.S. patent 10,248,120) discloses navigable path networks herein
are defined based on attributes of tasks to be performed by autonomous vehicles
traveling thereon, based on attributes of such vehicles, or attributes of the environments
in which such networks are provided. The networks include traditional and non-
traditional transportation features, and are defined based on prior travel within the
environments, including information gathered by such vehicles during such prior travel.
The autonomous vehicles are robotic, self-powered units having storage compartments
for carrying objects between points of the networks. An optimal route within a navigable
path network is selected based on attributes of an autonomous vehicle, a task to be
performed by the autonomous vehicle, or the various paths within the network. A
navigable path network is updated based on information subsequently learned
regarding the environment, including information captured by autonomous vehicles
traveling on paths of the network.
Konrardy et al. (U.S. patent 10,156,848) discloses methods and systems for
autonomous and semi-autonomous vehicle routing. Roadway suitability for
autonomous operation is scored to facilitate use in route determination. Maps of

map data may be used by autonomous vehicles or other computer devices in
determining routes based upon criteria for vehicle trips. Such routes may be
automatically updated based upon changes in road conditions, vehicle conditions,
operator conditions, or environmental conditions. Emergency routing using such map
data is described, such as automatic routing and travel when a passenger is
experiencing a medical emergency.Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667